DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 is objected to because of the following informalities: Claim 13 appears to have a typo in “a previously-established mathematical relationship between signal measured on the selected electrode” (emphasis added).  It is unclear if this is supposed to read “a signal” or “signals”.
Claim 13 also states “A method of method of estimating…”. The Examiner suggests deleting “of method” from the claim.
Claim 19 claims “wherein each analog to digital converter is configured to convert recoding electrode outputs to digital signals”. It appears this should read “recording”. Appropriate correction is respectfully requested.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 claims “wherein the function utilizes the recorded signals measured for the electrodes of the array other than the selected electrode and a previously-established mathematical relationship between signal measured on the selected electrode and the signal measured on the other recording electrodes of the array.” (emphasis added).
The use of the term “previously-established” implies that the mathematical relationship was determined before the recordation of the signals. It is therefore unclear how a mathematical relationship can be previously established among signals that have not in fact been measured yet. Looking to Applicant’s specification for clarification on the particular process, it appears that a completely different set of stimulation and recording signals are used as a training set of data to establish a mathematical relationship between stimulation and an associated recording electrode artifact (par. [0045] of PGPUB 2020/0129766, which is the publication of the present application). If this is indeed the case, then instead of claiming a previously established relationship between signals measured on the selected electrode and the signal measured on the other recording electrodes, the claim should instead state a previously established mathematical relationship between previous signals measured on the selected electrode and previous signals measured on the other recording electrodes of the array (or some variant thereof). As presently claimed, it is unclear how a mathematical relationship can be previously established on signals that have not been measured yet. Appropriate clarification and/or correction is respectfully requested. The same issue exists in Claims 19 and 24.
Additionally, Claim 13 states “wherein the function utilizes the recorded signals…” but fails to positively recite any steps delineating how the function utilizes the recorded signals. It is unclear how the utilization of this data produces the estimated value for the stimulation artifact. This limitation is effectively a “use” limitation that is unclear on how the data is used. The meets and bounds of the claim are unclear. See MPEP §2173.05(q). The same issue exists with Claims 19 and 24.
Claim 13 recites the limitation "the stimulation artifact" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending this portion of the claim to read “a stimulation artifact”.
Claim 14 recites the limitation "the estimate of the stimulation artifact".  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim to read “an estimate of the stimulation artifact”. The same issue exists with Claims 20 and 25.
Claim 14 recites the limitation "the contribution of the signal…".  There is insufficient antecedent basis for this limitation in the claim. The same issue exists with Claims 20 and 25.
Claim 14 also includes electrodes i and j but does not indicate whether they are part of the recording electrodes of the array or if they are some other electrodes. If they are recording electrodes of the array, the Examiner suggests amending the claim to read “an electrode i of the recording electrodes” or some variant thereof. The same goes with electrode j. The same issue exists with Claims 20 and 25.
Also, regarding Claim 14, Applicant claims “on each electrode j to that measured on electrode I”. Applicant therefore associates a plurality of electrodes to j and only one 
Claim 15 recites the limitation "the simultaneous calculation…".  There is insufficient antecedent basis for this limitation in the claim. The same issue exists with Claims 21 and 26.
Claim 15 recites the limitation "the signal data…".  There is insufficient antecedent basis for this limitation in the claim. The same issue exists with Claims 21 and 26.
Claim 16 incudes mathematical relationships with variables that are not defined in the claim. What are the quantities Y, XXT, i, and j? These need to be defined the first instances they are introduced into the claim. The same issue exists with Claims 22 and 27.
Claim 19 recites the limitation "the operation of the one or more stimulation electrodes…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the control of a controller device…".  There is insufficient antecedent basis for this limitation in the claim. The same issue exists with Claim 24.
Claim 19 states “…in response to a stimulation pulse…” but does not tie this limitation to the previously claimed “one or more stimulation electrodes”. It is therefore 
Claim 19 recites the limitation "the parameters of stimulation pulses…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "recording a signal on each recording electrode of the array at the selected timepoint".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "wherein the function outputs an estimated value for the stimulation artifact signal…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 states “wherein the artifact-correct neural response is calculated at for each electrode…”. This appears to bea  typo but it is unclear if Applicant meant at each electrode, for each electrode or some other wording.
Claim 19 recites the limitation "the parameters of subsequent pulse delivery".  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 states the feed-back guided delivery of stimulatory pulses is implemented in one of a selected number of processes but fails to positively recite any steps regarding how the method of Claim 24 is integrated into these processes. Thus is essentially a “use” claim that ails to set forth any steps indicating how the process of Claim 28 is used in any of the claimed processes of Claim 28 (see MPEP§ 2173.05 (q)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, 17-19, 21, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Laudanski et al. (2015/0018897).
Regarding Claim 13, Laudanski discloses a method of estimating a stimulation artifact on a selected recording electrode comprising the steps of providing a stimulation on a stimulation electrode, recording multiple responses on recording electrodes; averaging these artifact responses (a mathematical function), wherein the average is an estimated value of the stimulation artifact. This can be updated over time and the previously determined average can be updated with new recordings (par. [0055, 0150]). Laudanski further discloses the artifact values can be determined from previously 
In regards to Claims 15, 21 and 26, the Examiner notes the look-up table of values can be considered a matrix of values (row and column listing of stimulation amplitude to artifact value).
With regards to Claims 17 and 23, Laudanski discloses the electrode array is part of a cochlear stimulation system (par. [0001, 0014]) which is implanted to record and stimulate (i.e.bi-directional interface) the peripheral nervous system (part of the nervous system outside the brain and spinal cord) to assist in hearing.
Regarding Claim 18, Laudanski discloses estimating a neural response by subtracting the estimated artifact signal from a measured signal (par. [0149]; Fig. 5).
Regarding Claims 19 and 24, Laudanski discloses a system and method for estimating a stimulation artifact on a selected recording electrode comprising the steps of providing a stimulation on a stimulation electrode, recording multiple responses on recording electrodes; averaging these artifact responses (a mathematical function), wherein the average is an estimated value of the stimulation artifact. This can be updated over time and the previously determined average can be updated with new recordings (par. [0055, 0150]). Laudanski further discloses the artifact values can be determined from previously established mathematical relationships between stimulation amplitude and artifact magnitude (par. [0150]). With respect to the particular structure of the device, Laudanski discloses amplifiers connected to the recording electrodes (the comparator is an amplifier, see par. [0047]; the AD-DA interface has an amplifier, par. [0048]; the measurement unit has an amplifier, par. [0144]); AD conversion circuitry .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references disclose various ways of correcting stimulation artifacts:
Trebaul et al. “Stimulation artifact correction method for estimation of early cortico-cortical evoked potentials”.
Chernyy et al. “Time dependence of stimulation/recording-artifact transfer function estimates for neural interface systems”.
Basir-Kazeruni et al. “A blind adaptive stimulation artifact rejection (ASAR) engine for closed-loop implantable neuromodulation systems”.
O’Shea et al. “ERAASR: an algorithm for removing electrical stimulation artifacts from multielectrode array recordings”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792